Citation Nr: 0708087	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In a February 2007 written statement, the veteran's 
representative noted that the veteran's written statement 
received in January 2003, and his March 2004 written 
statement, in which the veteran said he was unable to work 
due to the service-connected PTSD.  The representative 
requested that a claim for a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU) be developed.   As such, the veteran's 
claim for a TDIU is referred to the RO for appropriate 
development and adjudication.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by panic 
attacks and anxiety, anger management problems, anhedonia, 
depression, sleep difficulty including combat-related 
flashbacks and nightmares, suicidal thoughts, and social 
problems, resulting in occupational and social impairment 
with reduced reliability and productivity, with no more than 
serious impairment, and treated with outpatient psychotherapy 
and prescribed medications.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for an initial 50 rating, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.125, 4.130, Diagnostic Code (DC) 9411 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  Here, the Board leaves to the 
RO to implement the Board's grant of the 50 percent initial 
rating for PTSD.  As set forth herein, no additional notice 
or development is indicated in the appellant's claim. 

In an April 2002 letter, issued prior to the October 2002 and 
January 2003 rating decisions, the RO informed the appellant 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  
Further, in the October 2002 and January 2003 rating actions, 
appellant was instructed what the bases for the assigned 
rating was, and why a higher rating was not for assignment.  
Thus he was put on notice of the information needed for a 
higher rating.  We therefore conclude that appropriate notice 
has been given in this case.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the October 2002 and January 2003 rating decisions 
as an instrument of notice in this case is cured by the 
subsequent de novo review by the January 2004 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran contends that his service-connected PTSD is more 
severe than is represented by the currently assigned 30 
percent disability rating.  In a written statement received 
by the RO in January 2003, he said he had anxiety attacks and 
was unable to work due to his inability to be around other 
people due to his PTSD.  In his March 2004 substantive 
appeal, the veteran argued that a 70 percent rating would 
more accurately represent his disability.

VA and non-VA medical records and examination reports, dated 
from June 2001 to December 2004, are associated with the 
claims file.  The records show that the veteran's service-
connected PTSD has been treated with outpatient individual 
and group psychotherapy and prescribed medications.

Records indicate that, from April to June 2002, the veteran 
attended private re-adjustment counseling sessions.  A May 
2002 assessment record diagnosed PTSD, major recurrent 
depression, and polysubstance dependence without 
physiological dependence, early partial remission.  A score 
of 42 was assigned on the Global Assessment of Functioning 
(GAF) scale.  In a June 2002 letter, it was noted that the 
veteran had severe depression and suicidal ideation and was 
referred to VA for medical treatment.

In June 2002, the veteran underwent VA psychological 
examination.  According to the examination report, the 
veteran complained of anxiety, a general indifference about 
his life, and rageful feelings at times.  He had good marital 
and family relationships but had no real close friends.  The 
VA psychologist noted that it was evident the veteran had 
some problems with psychosocial adjustments after discharge 
but generally performed fairly well in terms of his family 
and friends.  

On examination, the veteran reported having suicidal thoughts 
at times, but not recently, and no current ideations or 
intent.  He denied having delusions or hallucinations.  His 
eye contact and interaction during the interview were 
generally appropriate.  The veteran's personal hygiene seemed 
adequate and he was oriented.  His short-term memory appeared 
affected, but he did not appear to be obsessive or 
compulsive.  His speech was slow but relevant and logical.  
He had panic attacks usually precipitated by anger.  His mood 
was mildly depressed.  He had some impaired impulse control.  
The veteran also had sleep difficulty for which he took 
prescribed medication.  He had concentration problems and 
some antisocial personality variables were noted.  The 
veteran had recurrent recollections and nightmares of combat-
related events and flashbacks that occurred several times a 
week.  Some external items such as helicopters caused 
psychological and physiological distress.  He avoided most 
stimuli associated with his trauma and tried to avoid 
thoughts, feelings or conversations associated with the 
trauma.  He felt detached or different from others around 
him.  He had persistent arousal symptoms, including sleep 
difficulty, irritability or temper outbursts, and 
concentration problems.  He was hypervigilant and had an 
exaggerated startle response.  The Axis I diagnoses were 
amphetamine and cocaine dependence, in remission.  A GAF 
score of 60 was assigned.  The examiner was unconvinced that 
the evidence was consistent with a diagnosis of PTSD.

In July 2002, the veteran was seen by a staff psychiatrist in 
the VA outpatient clinic.  The veteran complained of anxiety 
and flashbacks with intrusive recollections of combat-related 
events.  He had anger problems and sleep difficulty.  He felt 
depressed and thought at times he would be better dead but 
his grandchildren kept him going.  He was tearful, did not 
sleep, and had a fair appetite and little interest in things.  
On examination, the veteran was casually dressed and in no 
acute distress.  He was tearful and anxious, alert, oriented, 
and cooperative.  His mood was nervous and his affect was 
anxious.  His thought processes were coherent and his speech 
was normal.  He was depressed but not suicidal or homicidal 
and not overtly psychotic.  Judgment and insight were intact.  
The clinical impression was PTSD.

In August 2002, the veteran underwent VA examinations by a 
board of psychologists to resolve his varying diagnoses.  The 
veteran complained of combat-related nightmares and sleep 
difficulty, road rage and easy irritability, and anger 
management problems.  On examination, he was oriented with 
fair judgment and insight.  He had suicidal thoughts and 
homicidal thoughts of others but never acted on either.  His 
personal hygiene appeared unimpaired.  He reported panic 
attacks that the psychologist said sounded more like periods 
of inceased depression.  He had constant depression and 
anxiety.  PTSD was diagnosed and a GAF score of 55 was 
assigned.  

In December 2002, a psychologist in the VA outpatient client 
noted that the veteran reported anxiety, sleep problems, and 
anger management issues.  The veteran avoided crowds when 
possible and felt his currently prescribed medications were 
not helping him rest.  He was to be referred to a 
psychiatrist.  It was noted that the veteran was very bright 
but had some antisocial traits and wondered if life was worth 
it at times.    

A December 2002 VA psychiatry note indicates that the veteran 
was seen for adjustment of his prescribed medications.  He 
reported not getting out of the house, and feeling passive 
death wishes, but no active suicidal ideas.  Currently, he 
was cooperative, coherent, and not psychotic, with no violent 
diease and clear sensorium.  A GAF score of 60 was assigned.  
PTSD with a need to rule out depression was diagnosed.  

According to an April 2003 VA record entry from a 
psychologist who conducted PTSD group therapy sessions, a GAF 
score of 60 was assigned for the veteran.

An August 2003 VA progress note from the chief of psychiatry 
at the VA medical center indicates that PTSD was diagnosed 
and a GAF score of 65 was assigned.  It was noted that the 
veteran could not get of the house and felt he was a burden 
to the family.  He denied active suicidal ideas.  

In September 2003, the veteran was examined by K.B., Ph.D., 
and a psychologist.  On examination, the veteran was noted to 
be well groomed and casually but appropriately dressed.  He 
was well oriented and his mood appeared depressed with a 
rather restricted affect.  The veteran said he constantly 
relived combat-related experiences and had combat-related 
nightmares.  Seeing military aircraft caused him to have 
anxiety attacks and forced him to quit his last job working 
at an air base.  He took prescribed medications to help him 
sleep, and help with depression and anger.  He felt depressed 
and thought about killing himself daily.  Thoughts of his 
grandchildren prevented him from acting on his thoughts.  
Psychological test results were interpreted as consistent and 
suggested the veteran had a chronic depression.  He was 
acutely anxious and severely depressed.  His thought 
processes were currently impaired that could predispose him 
to make bad decisions or judgments.  Diagnoses included PTSD 
by history, dysthymic disorder, and major depression with 
psychotic features.  Dr. K.B. referred the veteran to VA for 
further treatment and said "I would suggest consideration 
for inpatient treatment with careful consideration given 
suicidal risk."  In Dr. K.B.'s opinion, the veteran would 
not be able to be gainfully employed at that time.

An October 2003 VA outpatient record indicates that a 
psychiatrist noted the veteran's report of not doing well.  
The veteran was depressed and occasionally, and briefly, 
thought about killing himself, but then thought about his 
grandchildren.  He never tried to kill himself.  He said he 
lost a lot of interest in things and did not get out of the 
house at all.  He avoided crowds.  On examination, the 
veteran was oriented, friendly, and cooperative.  He was not 
currently suicidal.  He was logical and coherent with no 
overt signs of anxiety present and he was calm.  His hygiene 
was good with no delusions or hallucinations.  PTSD was 
diagnosed and a GAF score of 60 was assigned.  The veteran's 
prescribed medications were adjusted.

In November 2003, a VA psychiatrist noted that the veteran 
was less anxious, but still depressed with insomnia of the 
mixed time.  The veteran was cooperative, coherent, and 
euhymic with no violent ideas and clear sensorium.  PTSD was 
diagnosed and a GAF score of 75 was assigned. 

In January 2004, a VA psychologist assigned GAF scores of 60 
and 65.

When seen in February 2004, the VA psychiatry note indicates 
the veteran had depression/nightmares with no energy, and 
felt hopeless and helpless.  He had suicidal ideas but no 
intentions.  Currently, he was cooperative, coherent, and not 
psychotic, with no violent ideas.  He was weepy but under 
control with clear sensorium.  Chronic and severe PTSD was 
noted.

A March 2004 clinical note from a VA staff psychologist 
indicates the veteran will attend group therapy.  A GAF score 
of 65 was noted.

March 2004 signed statements from the veteran's wife and 
daughter are of record.  His daughter said the veteran was 
verbally and mentally abusive and had anger outbursts.

In a June 2004 record, a VA psychiatrist noted that the 
veteran still experienced daytime depression/anhedonia.  The 
veteran was currently cooperative, coherent, not psychotic, 
euthymic, and had a clear sensorium.  Chronic and severe PTSD 
was diagnosed and a GAF score of 65 was assigned.

In a September 2004 VA outpatient psychiatry note, the chief 
of psychiatry reported that, since a change in prescribed 
medication, the veteran was mildly agitated with improved 
depression.  The veteran's anxiety and agoraphobia remained.  
Currently, he was cooperative, coherent and not psychotic; 
the veteran was also anxious, with clear sensorium, and no 
violent ideas.  Chronic and severe PTSD was noted and a GAF 
score of 70 was assigned. 

In December 2004, the veteran, who was 57 years old, 
underwent VA psychological examination.  According to the 
examination report, the VA psychologist reviewed the 
veteran's medical records.  The veteran reported that he had 
three years of college education and had not worked since 
2001, after having heart surgery.  He also said "I can't 
deal with people."  He complained of severe PTSD symptoms 
for the last five or six years.   

It was noted that the veteran presented as a clear and lucid 
nonpsychotic individual who was very polite and well-spoken.  
He said he saw the chief of psychiatry at the VA medical 
center for the past year and one half and took prescribed 
medications.  He also saw a counselor for the past three 
years.  He did not realize he had PTSD because he was always 
angry and depressed and his symptoms worsened after his 
daughter's death.  The veteran said he had difficulty 
breathing at times because of panic attacks.  He had anger 
control problems and middle and initial insomnia.  He had 
difficulty closing his mind off and said he did not care what 
happened.  He was very tearful during the interview.  The 
veteran said he was unable to be around people and gave up 
sex.  He had flashbacks with triggers of television viewing, 
loud noises, and fireworks.

On examination, the veteran presented as a clear and lucid 
individual who tended to become quite tearful when discussing 
his Vietnam experience.  He was very polite.  Overall, the 
veteran was an attractive, articulate, verbal, well-dressed 
and well-groomed individual who was overall, mentally intact 
and cooperative.  There was no indication of psychosis.  He 
exhibited good social skills.  His speech was well understood 
and his thought processes logical, coherent, and relevant.  
He lived with his wife of 34 years.  He was well-oriented and 
his affect was spontaneous with good reasoning.  He exhibited 
psychomotor restlessness during the interview to a mild 
degree.  His verbal comprehension was good.  He said his 
short term memory was poor.  Overall, his sensorium was at 
times cloudy though he was quite lucid and fairly clear in 
the interview.  He endorsed panic attacks, anxiety, 
depression and crying spells.  He indicated anhedonia, 
nightmares and obessional ideation.  The veteran indicated 
anger control problems.  He said that without medication he 
was ready to tear the house down.  When asked about auditory 
phenomenon, he said that "I hear and answer my own voice."  
Overall, it did not appear that the veteran's perceptual 
experiences were psychotic in nature.  He indicated paranoia.  
He had daily thoughts of harming himself and homicidal ideas 
at time "whoever is after me."  He said he got in many 
fights, but none recently.  The VA examiner opined that the 
veteran may have somewhat amplified or exaggerated his report 
of psychological symptoms.

According to the VA examiner, the veteran reported 
persistently re-experiencing combat-related experiences 
through thoughts, dreams, and flashbacks and reaction to 
similar symbols including reaction to modern-day aircraft 
similar to the Vietnam period.  The veteran indicated 
persistent avoidance symptoms including diminished interest 
and social detachment, and persistent arousal symptoms, 
including sleep, anger control, and concentration problems, 
and paranoia.  

The VA examiner commented that the veteran's symptoms 
significantly impaired his social, occupational, and personal 
adjustment.  The diagnosis was PTSD, and a GAF score of 55 
was assigned.  In the VA examiner's opinion, the veteran's 
condition was essentially the same as when he was examined by 
a VA psychologist in the outpatient clinic in August 2002.  
It was noted that the last few examinations by physicians 
have rated the veteran's GAF score between 55 and 70.

The VA psychologist said that the veteran presented in the 
examination as clear, lucid, and polite and, overall, non 
psychotic.  It was noted that he stopped working and, at that 
time, had coronary artery bypass surgery.  Psychological test 
results were interpreted as suggestive of at least some 
degree of exaggeration.  The veteran indicated persistent 
suicidal ideas at least since his VA examination in 2002.  
The examiner said that it did not appear that these ideas or 
thoughts were any different from those that were previously 
reported in various VA examinations.  

III.	Legal Analysis

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As to the veteran's claim regarding increased initial rating 
for his service-connected PTSD, the Board here notes that 
this is a situation where the veteran has expressed 
continuous disagreement with the initial rating assignment.  
The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2006).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score of 40 denotes major 
impairment in several areas; a GAF score of 50 denotes 
serious symptoms or serious impairment in social or 
occupational functioning; a GAF score of 60 denotes moderate 
symptoms or moderate difficulty in social and occupational 
functioning; and a GAF of 70 denotes some mild symptoms or 
difficulty in social and occupational functioning.  These 
scores have been recognized by the Court as an indicator of 
mental health on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. at 242. 

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

After reviewing the record and the relevant rating criteria, 
it is concluded that an initial 50 percent rating, but no 
more, is warranted for the veteran's service-connected PTSD.  
The most recent VA exam and outpatient treatment records 
suggest that a 50 percent rating is possibly in order.  The 
recent VA examiner, in Deember 2004, described the veteran as 
significantly impaired and assigned a GAF score of 55.  In 
June and September 2004, a VA psychiatrist described chronic 
and severe PTSD, although GAF scores of 65 and 70 were 
respectively assigned but, in September 2003, Dr. K.B. 
referred the veteran to VA for further treatment and 
consideration of inpatient treatment with consideration for 
suicidal risk; although in December 2002, a VA psychologist 
reported the veteran's anxiety, sleep problems and anger 
management issues a VA psychiatrist described the veteran as 
coherent and not psychotic, and assigned a GAF score of 60; 
and in August 2002, VA examiners found the veteran oriented 
with fair insight and judgment and some reported paranoia, 
but assigned a GAF score of 55.  It seems that the GAF stores 
in this case are not in line with the symptoms reported.  
Thus, there is some basis for an increased rating as 
discussed herein.

The available outpatient records reflect the veteran's 
complaints of anger, depression, anxiety, anhedonia, 
agoraphobia, panic attacks, depression, and depression. 

As noted above, GAF is a scale reflecting a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness. 
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Moreover, there is no assertion or showing that the GAF 
scores assigned to the veteran have been inconsistent with 
the clinical findings.  In December 2004, the VA examination 
report does not reflect symptoms inconsistent with a 50 
percent evaluation.  The objective medical evidence further 
demonstrates that the veteran reported panic attacks, 
anxiety, anhedonia, anger and irritability, sleep difficulty, 
nightmares, intrusive thoughts, and depression.  

As noted above, the veteran's PTSD symptoms appear to 
fluctuate.  While in August 2002 and December 2004, the VA 
examiners assigned a GAF score of 55, denoting moderate to 
serious social and occupational impairment, in November 2003, 
a VA psychiatrist assigned a GAF score of 75, denoting mild 
symptoms but, in June and September 2004, another VA 
psychiatrist assigned GAF scores of 65 and 70 respectively, 
denoting moderate, and then mild, impairment. 

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under DC 9411 is warranted, under 
the regulations currently in effect.  38 C.F.R. § 4.7.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for an 
increased rating in excess of 50 percent.  Even though the 
Board has determined that a 50 percent rating is warranted in 
this case, there is not a question as to whether the 70 
percent rating should be assigned.  38 C.F.R. § 4.7.  First, 
we have determined that the increase to 50 percent is 
warranted by the reasonable-doubt doctrine.  Second, the 
Board would point out that there is simply no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating.  Although the veteran has reported suicidal ideation, 
symptoms such as a decline in personal hygiene, spatial 
disorientation, near-continuous panic, or other symptoms set 
out for the 70 percent rating are not shown.  VA examiners 
have repeatedly described the veteran as logical and coherent 
with no evidence of psychotic thought.  In December 2004, the 
VA examiner described the veteran as attractive and well 
groomed.  Moreover, the veteran has reported having good 
marital and familial relationships and said he was married to 
his wife for 34 years and cared about his grandchildren.  As 
such, a rating in excess of 50 percent is not warranted.

However, it is apparent that that the veteran's symptoms, 
especially his problems related to anxiety, anhedonia, anger, 
and depression have impaired his social and occupational 
functioning by reducing his reliability and productivity.  In 
these circumstances, therefore, the Board finds that a 50 
percent evaluation is warranted for the service-connected 
post-traumatic stress disorder.  See 38 C.F.R. § 4.21 (not 
all cases will show all findings specified in the rating 
criteria, but the rating must in all cases be coordinated 
with actual functional impairment).

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than Diagnostic Code 9411 do not 
provide a basis to assign an evaluation higher than the 50 
percent rating assigned by this decision.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case. 
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial 50 percent rating, but no more, is granted for 
post-traumatic stress disorder.  The appeal is allowed to 
this extent subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


